 Case: 1:19-cv-03945 Document #: 92 Filed: 08/20/21 Page 1 of 1 PageID #:1182

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Laith Saud
                                  Plaintiff,
v.                                                    Case No.: 1:19−cv−03945
                                                      Honorable Robert M. Dow Jr.
DePaul University, et al.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, August 20, 2021:


        MINUTE entry before the Honorable Sunil R. Harjani: Notice of motion [89] is
stricken. Briefing schedule set in entry no. [91] stands. Appearance not required on
8/24/2021. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
